Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2021

                                      No. 04-21-00207-CV

                                      Eduardo AQUINO,
                                          Appellant

                                                v.

                                       Piedad AQUINO,
                                           Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19584
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER
        Appellee’s brief was due October 1, 2021, but the court granted an extension of time to
November 1, 2021 to file the brief. The parties have filed an agreed motion to abate the appeal
for 60 days because they are currently engaged in settlement discussions to resolve their dispute.
Appellee has also filed a motion for an extension of time to December 1, 2021 to file her brief.

       We deny the motion to abate the appeal, and we grant an extension of time to file
appellee’s brief. We order appellee to file her brief by December 1, 2021. The parties are
advised that if they reach a settlement agreement prior to December 1, 2021, they shall
“promptly file with this Court an agreed motion to dismiss” in compliance with Rule 42.1(a)(2).
See TEX. R. APP. P. 42.1(a)(2).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court